Citation Nr: 1505826	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they include VA treatment records dated from 2003.  


FINDINGS OF FACT

1.  There is no competent and persuasive evidence that the Veteran has residuals of a left foot injury.  

2.  The Veteran had no foreign service and did not serve in the Republic of Vietnam.  

3.  The competent evidence is against a finding that an acquired psychiatric disorder, to include major depressive disorder or PTSD, is related to service, or was present until more than one year following the Veteran's discharge from service; no current psychiatric disability is etiologically related to active service.  

4.  PTSD was not diagnosed during the Veteran's military service, and he did not engage in combat with the enemy, was not a POW, did not sustain a personal assault during service, and had no fear of hostile military or terrorist activity.  

5.  The assessment of PTSD is based on the Veteran's unverified account of stressors that are insufficient to support the diagnosis.  He does not have PTSD as a result of an inservice stressor.  


CONCLUSIONS OF LAW

1.  Residuals of a left foot injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  An acquired psychiatric disorder was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a September 2006 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the September 2006 letter.   

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), service personnel records, VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran, his wife and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant and his wife provided testimony before a decision review officer (DRO) in May 2008 and were afforded the opportunity to testify before a VLJ in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the DRO and VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection for a left foot injury and for an acquired psychiatric disorder, to include PTSD.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Certain chronic diseases (e.g., psychosis) will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by probative evidence to the contrary.  

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  

Effective July 13, 2010, VA amended its regulations pertaining to service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 301(f) (3) (2014); 
75 Fed. Reg 39843 (July 13, 2010).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b) (2014).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 54.  

Background

The Veteran's STRs are negative for report of, treatment for, or diagnoses of a left foot injury or an acquired psychiatric disorder.  Service personnel records reflect that the Veteran did not serve in the Republic of Vietnam.  In fact, he had no foreign service at all.  

Post service records show that the Veteran suffered two cerebrovascular accidents (CVAs).  One occurred in October 2002 and the second incident was in July 2003.  All treatment records in the claims file are dated from these dates forward and are dated through 2014.  These documents are negative for left foot complaints or diagnoses.  Virtual VA records do include VA diagnoses of major depressive disorder and PTSD on numerous occasions (e.g., 2005, 2006, and 2008).  Predominantly, the post service records show anticoagulation treatment related to his CVAs.  

In various statements of records, (e.g., February 2006), the Veteran stated that he served in Vietnam.  He recalled friends who died, and he said the smell was bad.  There was constant gunfire, lack of food, and water, hiding in holes, crawling in dirt, deprivation of sleep, and mistrust of others.  To this day, he had malice in his heart against all foreigners.  

Of record is a September 2014 formal finding of a lack of information required to corroborate stressors associated with the Veteran's claim for PTSD.  

At personal hearings in 2008 and 2014, testimony was provided in support of the Veteran's claims.  The Veteran's wife primarily spoke on the Veteran's behalf as his speech was limited as a result of his CVAs.  It was contended that the Veteran served in Vietnam, and the stressors as summarized above were reiterated.  She said that he had exhibited psychiatric symptoms for as long as she had known the Veteran which was over 20 years.  It was also claimed that the Veteran crushed his foot during service in Vietnam in 1969.  Current symptoms included foot swelling resulting in the need to buy a bigger size shoe to accommodate the enlarged foot.  She said that he had a plate or iron rod in his foot which was from inservice surgery.  

Analysis

The Veteran contends that he broke his left foot/ankle in Vietnam and had surgery at that time.  After service, he received no medical treatment until approximately 2001, when he had a stroke.  As to the claim for service connection for residuals of a left foot injury, the preponderance of the evidence is against the claim and it is denied.  The Board notes that a review of the record does not show that the Veteran has ever received a competent medical diagnosis of a left foot disorder, either in service or thereafter.  His service treatment records reflect normal feet and lower extremit6ies on separation examination.  The Veteran denied any bone, joint or other deformity, lameness, foot trouble or any operations.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131 (2014), as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 (2014) to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a current left foot disorder, the claim must be denied.  

The preponderance of the evidence is also against the claim of service connection for an acquired psychiatric disorder, to include PTSD.  

As noted above, the Veteran has claimed exposure to stressors while serving on active duty in Vietnam.  However, the Veteran's service personnel records confirm that he never left the United States and did not serve in Vietnam.  Moreover, his STRs are negative for any evidence of a psychiatric disability.  

It is noted that VA medical center (VAMC) records document various psychiatric diagnoses, to include PTSD and depressive disorder, in the years from 2005 and thereafter.  Thus, it may be said that this element of the service connection claim has been satisfied.  However, evidence of a present condition is not sufficient to establish service connection; there must also be some competent linkage of the current disability to service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  

As to the VA records which show a diagnosis of major depression, it is noted that this disorder was not noted until many years after service, and there is no medical opinion of record which attributes the condition to service.  Specifically, there is no objective post service showing of any continuity of psychiatric symptoms traceable to active duty.  See 38 C.F.R. § 3.303 (2014).  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The contention that the Veteran had psychiatric symptoms ever since discharge from service is not corroborated in the record.  Additionally, the presumption of service connection for a psychosis does not attach.  This is because major depression was not shown to have become manifest within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2014).  The Board concludes that major depression was not shown during service or until many years thereafter and is unrelated to active duty.  

As to PTSD, the record reflects that its diagnosis is based on the Veteran's account of traumatic stressors in a combat or war zone, to include constant gunfire and the death of friends.  In actuality, the record clearly demonstrates that the appellant was stateside and did not engage in combat in Vietnam.  This objective evidence clearly contradicts the Veteran's assertions that he experienced traumatic events such as gunfire and experienced the deaths of friends, etc.  The Veteran's wife has testified that she knows of no documentary evidence which would establish the Veteran's presence in Vietnam.  This misstatement of the evidence undermines the Veteran's credibility and depicts him as an unreliable historian.  See Layno, supra.  

In weighing credibility, the Board may consider factors such as self-interest, bias, and consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board also may weigh the absence of contemporaneous medical evidence against lay evidence in determining credibility, although it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F3d. 1331 (Fed. Cir. 2006).  

The Board also recognizes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, supra, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  However, in this case, the Veteran's statements regarding the continuity of his psychiatric disability since service are not credible as he has provided accounts of experiences he claimed to have had in Vietnam as causing or being related to his psychiatric disabilities.  As noted above, the Veteran did not serve in Vietnam, which are clearly at odds with the documentary evidence which shows that the Veteran had no foreign service.  

Moreover, the Board points out that although the Veteran has a diagnosis of PTSD, a medical opinion diagnosing such does not suffice to prove the occurrence of the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Although it is well established that it is the province of trained health care providers to enter conclusions that require medical expertise such as opinions as to diagnosis and causation (see e.g. Jones v. Brown, 7 Vet. App. 134, 137 (1994)), it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board.).  

While there are numerous VA records that include a diagnosis of PTSD, after review of such, it is shown that the diagnosis was clearly predicated on unsubstantiated (and incorrect) inservice stressors.  In view of such, the Board finds that there are legitimate questions about the diagnosis of PTSD.  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Such is the case here in regards to the diagnosis of PTSD.  

In summary, the Board concludes that the record does not demonstrate the criteria for a grant of service connection for PTSD.  There is no credible supporting evidence substantiating the stressors the Veteran reports.  Absent credible supporting evidence corroborating the claimed stressors, the regulatory criteria for a grant of service connection for PTSD have not been met, and service connection must be denied.  

As the preponderance of the evidence is against both of these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert and Ortiz, supra.  


ORDER

Entitlement to service connection for residuals of a left foot injury is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


